Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not fully persuasive. 
With respect to the applicant’s amendments to claims, the amendments were successful in overcoming the rejections under 35 USC 112(a) and (b). 
With respect to the applicant’s arguments and amendments to claims in light of the rejections of claims under 35 USC 102 and 103, the examiner is not persuaded.  The applicant argues that Bachalo fails to disclose using a difference in refractive index to discriminate first and second particles.  The examiner disagrees.  Col.13, l 9-14 clearly discloses that air bubbles are differentiated by different scattering caused by respective refractive index.  Although Bachalo does disclose the camera at an angle to the light, an angle anywhere between 0 and 180 degrees (Figure 7A, 7C, 12-14), this doesn’t prevent the light from passing through the particle and scattering off the backside back through the particle to the various directions where it is collected. In fact, in order for the refractive index to affect the scattered light, it inherently must pass at least partially through the particle. 
For this reason, the rejection is updated to include the amendments but remains primarily as presented previously. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bachelo U.S. Patent #11,131,627.
With respect to claims 1-6, 11, Bachelo discloses a fuel contamination monitor comprising:
A light irradiating device including a light source that irradiates the particle group (Col.5, l 16)
An image capturing device including light receiving elements that capture an image of a particle group including a first particle and a second particle of a type of different from the first particle, each of the first particle and the second particle being translucent (Col.5, l 18-19) 
A first hardware processor that receives image data of the image of the particle group from the image capturing device (abstract, processor)
Wherein the light irradiating device and the image capturing device are arranged such that light passes from the light irradiating device through particles in the particle group before reaching the image capturing device (Figures 12-14, light inherently passes through particles to some degree for any scattered angle between 0-90 degrees) 
The first hardware processor discriminates whether a particle depicted in the image is the first particle or the second particle on the basis of an image difference in light and dark regions that appear as a result of refraction of light passing through the particle, the image difference arising from a difference between a refractive index of the first particle and a refractive index of the second particle (Figure 14, scattering angle is a result of index of refraction, Figure 8, Col.14, l 61- Col.15, l 13)
The image difference arising from a difference between a refractive index of the first particle and a refractive index of the second particle (Col.14, l 61- Col.15, l 13)
An overall size distribution calculating unit that calculates an overall particle size distribution which is a particle size distribution of the group (Col.8, l 48-53, Col.7, l 14-18)
A bubble size distribution calculating unit that calculates a bubble size distribution which is a particle size distribution of bubbles based on the image data and a result of discrimination performed by the particle discriminating unit (Col.8, l 48-53, Col.7, l 14-21, Col.9, l 15-24)
A target particle size distribution calculating unit that subtracts an influence of the bubble size distribution from the overall particle size distribution to calculate a target particle size distribution (Col.7, l 23-28, wherein bubbles is differentiated from particles for total counts)
The overall particle size distribution calculating unit calculates the overall particle size distribution on the basis of a light intensity spectrum of diffracted/scattered light generated by irradiating the particle group with light (Col.8, l 48-53, Col.7, l 14-21, Col.9, l 15-24)
A light irradiating device that irradiates the particle group with light (Col.4, l 52-60)
An image capturing device that captures an image of a particle, the light and dark regions being identifiable in the image (Col.4, l 52- Col.5, l 4, Figure 8) 
The particle discriminating unit discriminates whether the particle depicted in the image captured by the image capturing device is a bubble or the measurement target by using as the image difference at least one of a brightness of a light region of the light and dark regions (Figure 14, scattering angle is a result of index of refraction, Figure 8, Col.14, l 61- Col.15, l 13)
It should be noted that the limitations regarding “capturing an image of a particle group including a first particle and a second particle of a type different from the first particle, at least the first particle being translucent” does not structurally limit the image processing unit that receives image data.  The type of image data received does not structurally change the image processing unit and cannot differentiate from prior art.  Additionally, further claims regarding the types of particles (claim 2, 3) also do not structurally affect the measuring device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachelo U.S. Patent #11,131,627 in view of Fan et al. U.S. Patent #10,591,422. 
With respect to claim 7, Bachelo discloses all of the limitations as applied to claims 1-6 above.  However, Bachelo fails to disclose a second light receiving element that receives light in a second wavelength range. 
Fan discloses a particle sensor comprising:
A first light receiving element that receives light in a first wavelength range of light focused by the image capturing lens (Figure 5, first receiver system 540A)
A second light receiving element that receives light in a second wavelength range of the light focused by the image capturing lens (Figure 5, second receiver system 540B)
An image capturing device further includes an optical element that expands an axial chromatic aberration between an image formation of the first wavelength range and an image formation of the second wavelength range (Figure 5, optical element = dichromatic beam splitter 543, inherent that expands axial chromatic aberration by separating wavelengths)
It would have been obvious to one of ordinary skill in the art at the time of the invention to detect a first and second wavelength and use an optical element that expands the axial chromatic aberration between them since chromatic aberration provides information on depth of field and the different wavelengths allow for differentiating between particles at different locations within the image. 

With respect to claim 8 and 10, Bachelo discloses all of the limitations as applied to claims 1-7 above.  However, Bachelo fails to the irradiating device irradiates parallel light and slanting light having an optical axis slanting with respect to an optical axis of the parallel light
Fan discloses a particle sensor comprising:
The light irradiating device configured to irradiate the particle group with parallel light and irradiate the particle group with slanting light (Figure 4, light 402A = parallel light, light 402B = slanting light)
Wherein the irradiating light is configured to irradiate the particle group with a plurality of slanting light beams having colors different from each other from directions different from each other (Col.5, l 65- Col.6, l 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the light from two different directions and two different wavelengths as in Fan since light from two angles provides different interrogation volumes allowing for a greater variety of particles to be detected. 

With respect to claim 9, Bachelo discloses all of the limitations as applied to claim 8 however fails to disclose the slanting light is ring-shaped light. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a ring shaped light source rather than the typical Gaussian light shape since the various light shapes are all well known in the art for solving specific issues.  The selection a ring-shaped light is a result effective variable and would be known to one of ordinary skill in the art as an obvious, specialized type of light to be used.  The current application fails to disclose that the ring shaped light is chosen to solve any particular issue or has any unpredictable results. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877